Title: To George Washington from James Clinton, 17 January 1781
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany Jany 17th 1781
                        
                        Since my Letter of Yesterday, I have the Pleasure to inform your Excellency, that by an Express just receivd
                            from Col. Hay, I understand, that he has directed one hundred Barrels of Flower to be sent up for the Use of Fort Schuyler
                            which togather with ninety Barrels, collected with difficulty on the Mowhawk River, will supply the Garrison untill the
                            first of May.
                        The Govrnor informs me that Major Logan has retired, which enables me to compleat the Arrangement of the
                            first Regiment. But for want of a knowledge of the Intentions of Lieut. Col. Bruyan and a few others who are still in
                            Captivity, that of the second Regt remains incompleat—If Bruyan continues Cochran must retire, tho’ he is now on Command
                            at Fort Schuyler.
                        As soon as I can throw the intended supply into the Fort, and the Govrnor arrives; I intend to do myself the
                            Honor of waiting on your Excellency in person, and receiving your further Commands, at which Time I shall bring the
                            Returns of the New York Line agreeable to the new Establishment—I have the Honor to be With the greatest Respect Your
                            Excellency’s most obident Huble Servt
                        
                            James Clinton
                        
                    